Case 3:19-cv-02792-N-BK Document 90 Filed 03/01/21                Page 1 of 2 PageID 2044



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


STEVEN B. AUBREY, INDIVIDUALLY,
STEVEN B. AUBREY, AS BENEFICIARY
OF THE AUBREY FAMILY TRUST, AND
BRIAN E. VODICKA,

                      PLAINTIFFS,

V.


                                                       CASE No. 3:19-CV-2792-N-BK
THE ESTATE OF IRA TOBOLOWSKY,
MICHAEL B. TOBOLOWSKY, FAITH G.
BURK, STEPHEN SCHOETTMER, DAVID
P. HENDRICKS, ERIC V. MOYE,
DONALD J. COSBY, RICHARD B.
AUBREY, JR., BETSY S. AUBREY, AS
INDEPENDENT EXECUTRIX OF THE
ESTATE OF RICHARD BUCK AUBREY,
DECEASED, RACHEL ANN CRAIG,
ROBIN L. LANDIS, AND JACKIE K.
WHEELINGTON,

                      DEFENDANTS.


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.
Case 3:19-cv-02792-N-BK Document 90 Filed 03/01/21           Page 2 of 2 PageID 2045



Accordingly, Defendants’ Motions to Dismiss, Docs. 39, 42 & 60, are GRANTED.

       SIGNED this 1st day of March, 2021.

                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE
